PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/219,484
Filing Date: 26 Jul 2016
Appellant(s): LIANG et al.



__________________
Charles J. Meyer Reg. No. 41,996
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argued:
	Applicant asserts (pg. 9) that the Examiner erroneously claimed that the iteration processes described by Liu and Cai can be obviously modified to use the output from one iteration as the input to the next iteration. The iteration processes described by Liu and Cai are not obviously modifiable to use the output from one iteration as the input to the next iteration.
Examiner response:
	Examiner respectfully disagrees. Examiner notes that as mentioned in the Office Action dated 12/03/2020, Liu in at least § 3 discloses an iterative process, and discloses a Cox model. Examiner notes that Cai discloses in at least § 6 an iterative process, and § 1 “A useful alternative to the Cox model is the Accelerated Failure Time (AFT) model (Wei, 1992) which has been studied extensively in recent years for the standard regression setting”. Examiner further notes that both Liu and Cai disclose regularization and iteration processes. Examiner notes that the amended limitation is an obvious variation on an iterative process as evidenced by Wikipedia "Iteration in mathematics may refer to the process of iterating a function i.e. applying a function repeatedly, using the output from one iteration as the input to the next". The iteration processed described by Liu and Cai can be obviously modified to use the output from the one iteration as the input to the next iteration.

Appellant argued:
	Applicant asserts (pg. 9 to pg. 10) that the Examiner erroneously claimed that one of ordinary skill would have had motivation to combine Liu and Cai. Neither Liu nor Cai teaches that when the AFT model is correctly specified, the Cox model will also be correctly specified. It would be counter-intuitive for one of ordinary skill to combine two prediction models for achieving optimal prediction where one model is correctly specified but another one is potentially incorrectly specified. As such, it is non-obvious for one of ordinary skill to combine Liu and Cai for achieving an optimal prediction performance even under an objective of correctly specifying the AFT model. Even if one of ordinary skill were to combine the Cox and AFT models in order that both of the two models would be correctly specified, he or she would expect that how to combine the two models to achieve this goal would be difficult if not impossible, since the two models were dissimilar to each other.
Examiner response:
	Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Liu in at least § 3 discloses an iterative process, and discloses a Cox model. Examiner notes that Cai discloses in at least § 6 an iterative process, and § 1 “A useful alternative to the Cox model is the Accelerated Failure Time (AFT) model (Wei, 1992) which has been studied extensively in recent years for the standard regression setting”. One of ordinary skill would have motivation to combine Liu and Cai 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126                                                                                                                                                                                                        

Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.